Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/01/2022 has been entered.
Status of the Claims
Claims 5-6 are added as new claims; and Claims 1-6 remain for examination, wherein claim 1 is an independent claim. It is acknowledged of the receipt of the Applicant’s “132 Declaration” dated 2/1/2022.

Allowance Subject matter
Claim 6 includes allowable subject matter.  
Claim 6 is still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) 
Note: The instant claim 6 is still rejected on the ground of nonstatutory obviousness type double patenting as shown in the following, which can be obtained by proper “Terminal disclaimers”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,842,141 B2, thereafter US’141) in view of Klueh et al (US-PG-pub 2006/0060270 A1, thereafter PG’270).
Regarding claims 1-4, US’141 teaches a stainless-steel pipe for crude oil line application (Title, Abstract and claims of US’141), which reads on the stainless-steel seamless piper for oil field as recited in the instant claims. The comparison of the composition ranges between the alloy #2B in table 3 of US’141 and those of the instant claims is listed in the following table. All of the essential composition ranges and calculated values from claimed equations (1)-(2) of the alloy #2B in table 3 of US’141 are within the composition ranges of 

Element
From instant Claim 1 (in mass.%)
US’141 #2B in table 3 (in mass%)
within range
(in mass%)
C
0.005-0.05
0.022
0.033

0.05-0.50
0.29
0.24
Mn
0.20-0.5
0.49
0.35
P
0.030 or less
0.02
0.011
S
0.005 or less
0.001
0.0009
Cr
>14-17.0
14.9
14.6
Ni
4.0-7.0
5.85
6.7
Mo
0.5-3.0
1.94
2.08
Al
0.005-0.10
0.01
0.037
V
0.005-0.20
0.049
0.061
Co
0.01-0.92
--
--
Cu
Optional 0.05-3.0
0.65
1.07
N
0.005-0.15
0.078
0.014
O
0.010 or less
0.0015
0-Trace amount
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation (1)
Cr+0.65Ni+0.6Mo
+0.55Cu-20C ≥15.0
About 19.8
About 19.8
Equation (2)
Cr+Mo+0.3Si-43.5C-0.4Mn-Ni-0.3Cu-9N ≤11
About 9.0
About 9.0
YS
655 MPa or more
891 MPa (table 4 of US’141)
891 MPa

From claim 2


At least one of
Cu: 0.05-3.0;
W: 0.1-3.0
Cu: 0.65
Cu: 0.65

From claims 3-4


At least one of
Nb: 0.01-0.20;
Ti: 0.01-0.30;
Zr: 0.01-0.20;
B: 0.0005-0.01;
REM: 0.0005-0.01;
Ca: 0.0005-0.01;
Sn: 0.02-0.20;
Ta: 0.01-0.1;
Mg: 0.002-0.01
Ti: 0.077
Ti: 0.077


Regarding claim 5, the claimed conditions for specific treatment of drawing test is considered as process limitation in a product claim. The claimed steel alloy compositions are manipulated by the steel product itself. Therefore, the 
Note: Buck (US-PG-pub 2004/0154706 A1 is recorded as a reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/487,203.  
Regarding instant claims 1-6, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-4 of the copending application No. prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including C, Si, Mn, P, S, Cr, Ni, Mo, Al, V, Co, N, O, and Fe, further including Cu/W, or optional including Nb, Ti, Zr, B, REM, Ca, Sn, Ta, and Mg from the compositions disclosed by claims 1-4 of the copending application No. 16/487,203 since claims 1-4 of the copending application No. 16/487,203 discloses the same stainless steel pipe throughout the disclosed ranges. Thus, no patentable distinction was found in the instant claims compared with the claims 1-4 of the copending application No. 16/487,203.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/477,393.  
Regarding instant claims 1-6, although the conflicting claims are not identical, they are not patentable distinct from prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including C, Si, Mn, P, S, Cr, Ni, Mo, Al, V, Co, N, O, and Fe, further including Cu/W, or optional including Nb, Ti, Zr, B, REM, Ca, Sn, Ta, and Mg from the compositions disclosed by claims 1-8 of the copending application No. 16/477,393 since claims 1-8 of the copending application No. 16/477,393 discloses the same stainless steel pipe throughout the disclosed ranges. Thus, no patentable distinction was found in the instant claims compared with the claims 1-8 of the copending application No. 16/477,393.
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2).  
prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including C, Si, Mn, P, S, Cr, Ni, Mo, Al, V, Co, N, O, and Fe, further including Cu/W, or optional including Nb, Ti, Zr, B, REM, Ca, Sn, Ta, and Mg from the compositions disclosed by claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2) since claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2) discloses the same stainless steel pipe throughout the disclosed ranges. Thus, no patentable distinction was found in the instant claims compared with the claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2).

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-5 have been considered but they are not persuasive. Regarding the amended features in the instant claims, the Examiner’s position has stated as above.
Regarding the Applicant’s “132 Declaration” dated 2/1/2022, which has been fully considered but it is insufficiently to overcome the rejection as shown above since it is noted that Co is not included in the claimed equations (1)-(2) and there is no evidence data to show the criticality of the claimed Co range as argued. Actually, it is noted that for comparison examples #V-#AH (table 3 of the instant specification), there are many different factors (compositions and treatment conditions) affecting the properties of the alloy. It is further noted that #Z and # AF have Cr ranges out of the claimed Cr range, which are not persuasive examples for the criticality of Co range to the argued properties. One data point (#AE in tables of the instant specification) is not sufficient to show the criticality of the claimed Co range (0.01-0.92 wt%).  More specifically, there is no evidence to show the claimed Co range affect the claimed YS as claimed in the instant claim 1. 
The Applicant’s arguments are summarized as following:
1, the Applicant has shown the criticality of Ni and Co and Expressions (1) and (2) has achieved unexpected results related to achieving hot workability, corrosion resistance, and difference of YS. More detail can refer to the Applicant’s “132 Declaration” dated 2/1/2022.
2, Klueh et al (PG’270) has shown very broad of Co range, without any indication that the narrow-claimed range would provide any particular advantage. 

Regarding the argument 1, Firstly, all of the essential composition ranges, calculated values from claimed equations (1)-(2) of the alloy #2B, and YS value in table 3 of Kimura et al (US’141) teaches are within the composition ranges of the instant claims, which meets the criticality requirements of the instant limitations. Secondly, the argued properties, for example: hot workability, corrosion resistance, and difference of YS, are not actually included in the instant claim 1. Finally, it is noted that the Applicant's arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kimura et al (US’141) in view of Klueh et al (PG’270) is applied to the instant claims 1-5. The reason and motivation for the combination can refer to the response above and the rejection for the instant claims in the previous office action dated 06/01/2020 and 9/13/2021. The criticality arguments for element Co can further referring the response for the Applicant’s “132 Declaration” dated 2/1/2022 above.
Regarding the argument 2, Klueh et al (PG’270) specify adding 0-10 mass% Co in order to obtain the exploitation of the strength advantages (par.[0073]-[0074] of PG’270), which overlaps the claimed Co range of 0.01-0.92 mass% as recited in the instant claim 1. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize Co range from the disclosures of PG’270 for the steel alloy of US’141 since both of US’141 and PG’270 teach the same stainless steel pipe application throughout whole disclosing range, and PG’270 teaches to obtain the exploitation of the strength advantages (par.[0073]-[0074] of PG’270).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.